Dunbar, J.
(dissenting).—The testimony convinces me that the purchase was not made with the separate money of Mrs. Scholl. I therefore think the profits aris*205ing from the purchase became community property. T lie-judgment should be reversed.
opinion on rehearing, mat 31, 1899.
Gordon, C. J.
For a former opinion in this case see-54 Pac. 1125. The principal question argued at the rehearing was whether property purchased by a married woman having no separate estate, with borrowed money,, becomes her separate property or property of the community. The question was squarely decided in Yesler v. Hochstettler, 4 Wash. 349 (30 Pac. 398). The decision, of that case was overlooked in the discussion of this question in the former opinion. In that ease the question is exhaustively discussed and the authorities fully reviewed. In the course of the opinion the court say:
“ There can be no doubt that if a married woman, under the act of 1881, borrows money entirely upon her personal credit, the money and whatever she buys with it becomes-common property, . . . ”
Without again attempting to review the authorities, we are disposed to think that the statute itself necessitates that conclusion. Sections 4488 and 4489, Bal. Code (1 Hill’s Code, §§ 1397, 1398), define what is the separate property of husband and wife, § 4489 being as follows:
“ The property and pecuniary rights of every married woman at the time of her marriage, or afterwards acquired, by gift, devise or inheritance, with the rents, issues and profits thereof, shall not be subject to the debts or contracts of her husband, and she may manage, lease, sell, convey, encumber or devise by will such property, to the same extent and in the same manner that her husband can, property belonging to him.”
Section 4490 (1 Hill’s Code, § 1399) provides that,
" Property, not acquired or owned as prescribed in the next two preceding sections, acquired after marriage by either husband or wife, or both, is community property ’’
*206If we are to accept the plain, statutory definitions of what is separate and what community property, it becomes at once evident that property purchased with the proceeds •of a loan made by either husband or wife subsequent to marriage is community property, because it is not acquired in any of the ways enumerated by §§ 4488 and 4489, ■supra. It was the evident purpose of the legislature to place the spouses upon a footing of equality as nearly as practicable. Let us suppose that this transaction had been that of the husband. In that event it would scarcely be questioned that the property so acquired would have become community property. Is there any reason discoverable in the legislative enactment for regarding it differently because the wife instead of the husband is the operator ? To depart from the plain letter of the statute is to embark upon a sea of uncertainty.
The decision in the case of Brookman v. State Insurance Co., 18 Wash. 308 (51 Pac. 395), was controlled by a state of facts different from that existing here. But it must be conceded that much that was said in that case conflicts with the view herein expressed, and with those expressly declared in Yesler v. Hochstettler, supra. To the extent of such conflict Brookman v. State Insurance Co. is overruled.
The judgment of dismissal in the present case is reversed and the cause remanded, with direction to the lower court to overrule the motion to dismiss and to proceed with the cause.
Fullerton, Anders, Dunbar and Beavis, JJ., concur.